UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6570


WILLIAM E. ALTON,

                Plaintiff - Appellant,

          v.

MARYLAND   DEPARTMENT  OF   PUBLIC   SAFETY  &   CORRECTIONAL
SERVICES; WESTERN CORRECTIONAL INSTITUTION; WCI DIETARY
DEPARTMENT; COMMISSIONER OF CORRECTION; ISAIS TESSAMA,
Medical Director; GARY MAYNARD, Secretary; J. MICHAEL
STOUFFER,   Commissioner;   JON   GALLEY,   Regional   Deputy
Commissioner; J. P. MORGAN, Warden; H. B. MURPHY, Assistant
Warden; LIEUTENANT ROBERT M. FRIEND; LIEUTENANT CURRAN P.
MCKENZIE; BRUCE MCKENZIE, CO II; B. BRINKMAN, CO II; S. R.
SHAFFER, CO II; KEITH MERIDITH TOOTHAKER; LANCE HARBAUGH,
Dietary   Supervisor;   MELISSA   MAYTREY;   SHUCK,   C.D.O.;
LIEUTENANT LEE; STEPHEN HELMICK, CCMS II; JAMES TICHNELL,
Case Manager; R. S. RODERICK, Case Manager; BRIAN BELL;
GREGG L. HERSHBERGER, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-01812)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William E. Alton, Appellant Pro Se.         Glenn William Bell,
Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Philip Melton Andrews, Katrina J.
Dennis, KRAMON & GRAHAM, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             William E. Alton, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Alton v. Md. Dep’t of Pub. Safety & Corr. Servs., No.

1:10-cv-01812 (D. Md. Mar. 7, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       3